Citation Nr: 1727759	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  12-02 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to a rating in excess of 20 percent prior to August 9, 2012, and in excess of 50 percent from August 9, 2012, for post-operative synovitis of the left knee with degenerative arthritis and limited motion.

2. Entitlement to a rating in excess of 60 percent from May 1, 2014, for residuals of a total left knee replacement.


REPRESENTATION

Veteran represented by:	Deborah Hargett-Robinson, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1968 until April 1969.

These matters come before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Philadelphia, Pennsylvania, wherein the RO continued the previously assigned 20 percent evaluation for the Veteran's service-connected post-operative synovitis of the left knee with degenerative arthritis and limited motion.

In a November 2012 rating decision, the RO granted a 50 percent evaluation, effective August 9, 2012, for post-operative synovitis of the left knee with degenerative arthritis and limited motion.  The Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, and therefore the additional assignment of benefits is not considered to have resolved his claim.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in March 2013.  A transcript of the hearing is of record.  Thereafter, the Board remanded this matter in June 2014.

In a March 2015 Decision Review Officer (DRO) decision, the DRO granted entitlement to service connection for residuals of a total left knee replacement, previously characterized as post-operative synovitis of the left knee with degenerative arthritis and limited motion, and assigned a temporary evaluation of 100 percent from March 6, 2013, and a 60 percent evaluation from May 1, 2014.  The DRO also granted entitlement to special monthly compensation based on housebound criteria, effective March 6, 2013, to April 30, 2014.  The Board remanded these matters in February 2017 because there was no indication that the Veteran had waived RO review of the evidence and new medical files were not submitted.  The Board notes that we have now received the documents from the Veteran showing that he waived RO review.  In addition, the new medical evidence was reviewed and does not pertain to the Veteran's current knee disability claims; therefore, the Board finds no prejudice to the Veteran and will proceed with the appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Concerning the Veteran's claims seeking a disability rating in excess of 20 percent prior to August 9, 2012, and in excess of 50 percent from August 9, 2012, for post-operative synovitis of the left knee with degenerative arthritis and limited motion, and a disability rating in excess of 60 percent from May 1, 2014, for residuals of a total left knee replacement, review of the claims file shows that the Veteran was most recently afforded a VA examination to ascertain the nature and severity of these disorders in August 2014.  This was almost three years ago.

In March 2013, the Veteran testified at a hearing for his increased rating claim.  The Veteran stated that he was scheduled for a total knee replacement and that he could hardly walk because it was bone on bone pain.  The Veteran said he used a knee brace and cane, as well as a chair lift in his home for all of his pain issues including the knee.  The Veteran also stated that he used two types of morphine for all pain issues, including his knee.  Essentially, the Veteran argued that his left knee disability continues to worsen. 

Review of the August 2014 VA examination noted the Veteran's total left knee replacement in March 2013, and that the left knee condition continued to worsen since the surgery. The examiner stated that the left knee condition was so severe that the Veteran took two forms of morphine as well as daily Gabapentin.  The Veteran said that flare-ups impacted knee function and that he was intolerant of excessive, repetitive or prolonged activity, prolonged inactivity, heavy lifting, ascending and descending stairs, and prolonged standing and walking.  Range of motion was 20 degrees extension and 90 degrees flexion.  The Veteran was able to perform repetitive-use testing with three repetitions; however, the Veteran did have additional limitation in range of motion following repetitive-use testing.  The Veteran had functional impairment shown by less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting.  The Veteran had tenderness to palpation on the joint line.  There was no evidence or history of recurrent patellar subluxation or dislocation.  X-rays showed degenerative or traumatic arthritis and no patellar subluxation.  The examiner noted left knee patellar irritability, and that the Veteran used a brace and chair lift regularly.  

The examiner diagnosed the Veteran with left knee degenerative joint disease, with treatment with left total knee replacement surgery and left knee patellar tendonitis.  The examiner opined that it was at least as likely as not that pain would significantly limit left knee functional ability during flare-ups or when the joint was used repeatedly over a period of time.  The examiner reasoned this was because the Veteran had 21 degrees of additional range of motion loss due to pain on use and during flare-ups following repetitive movement with left knee extension, and that the Veteran had 15 degrees of additional range of motion loss due to pain on use and during flare-ups following repetitive movement with left knee flexion.  The examiner stated that the extent of the Veteran's service-connected left knee disability was severe.

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  In this instance, it appears to the Board that the August 2014 VA examination is stale as it was conducted almost three years ago.  Therefore, the Board finds that a thorough and contemporaneous medical examination, that takes into account the records of prior medical treatment, should be conducted so that the disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

The United States Court of Appeals for Veterans Claims has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59."  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The referenced portion of 38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."

In light of the factors noted above, the Board concludes that, in this case, an additional VA examination is needed to render an informed decision on the claim. 38 C.F.R. § 3.159 (c)(4).  Further, any additional evidence of treatment the Veteran has received for his left knee since his last VA examination must be provided to the Board.  Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary. 

The Veteran is also advised that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA treatment records and associate those documents with the Veteran's claims file.

2. After completion of the foregoing, schedule the Veteran for a VA examination to determine the current severity of his service-connected post-operative synovitis of the left knee with degenerative arthritis and limited motion and service-connected residuals of a total left knee replacement.  The claims folder and any pertinent medical records should be made available for review by the examiner.

The examiner is requested to report complaints and clinical findings in detail and comment on which complaints and clinical findings are associated with the left knee disability.  All appropriate tests and studies, including x-rays and range of motion studies of the left knee, reported in degrees, should be accomplished.  All findings should be made available to the examiner prior to the completion of his or her report, and all clinical findings should be reported in detail.  With respect to range of motion testing, this must be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions (pursuant to Correia, 28 Vet. App. 158).

The examiner must render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service-connected left knee.  If pain on motion is observed, the examiner must indicate the point at which pain begins.  In addition, after considering the Veteran's documented medical history and assertions, the examining physician must indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

All examination findings, along with a complete rationale for all opinions expressed, should be set forth in the examination report.

3. Then readjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate SSOC, and give the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




